NO. 07-11-00009-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

JULY
19, 2011
 

 
IN THE MATTER OF J.S.R., A CHILD

 

 
 FROM THE COUNTY COURT AT LAW OF MOORE
COUNTY;
 
NO. 1455; HONORABLE DELWIN T. MCGEE, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
ORDER
 
 
            Appellant, J.S.R., filed an appeal
from an order of disposition finding he engaged in delinquent conduct and
committing him to the Texas Youth Commission. Appellant filed an appellate
brief but it did not comply with the Texas Rules of Appellate Procedure.  It was not properly signed by appointed
counsel, and it did not contain a redacted appendix as required by the
rules.  See Tex. R. App. P. 9.8; 38.1(k). 
By letter dated June 9, 2011, we directed appellant to file a corrected
brief.
On June 14, appellant filed an amended brief, signed by
appointed counsel.  But the amended brief
did not correct the second deficiency because it did not contain a redacted
appendix.  On June 16, we again notified
appellant of the deficiency by letter, giving appellant a deadline of June 27
to supplement the brief to correct the deficiency. We have received no response
to our June 16 letter, as of the date of this order.
Accordingly, appellant is directed to supplement the appellant’s
brief by filing an original and five copies of a redacted appendix meeting the
requirements of Rules 9.8 and 38.1(k).  See Tex. R. App. P. 9.8; 38.1(k).  Appellant is directed to file the redacted
appendix so as to be received by the Clerk of the Court no later than 5:00 p.m.
on August 3, 2011.  If appellant does not
file a proper appendix by that date, the Court will consider further action to
enforce this Order, which may include an order to show cause.
It is so ordered.
 
                                                                                                Per
Curiam